


                                                                    Exhibit 10.2

                        MORTGAGE LOAN PURCHASE AGREEMENT

     This Mortgage Loan Purchase Agreement (the "Agreement"), dated January 31,
2006, is between Banc of America Funding Corporation, a Delaware corporation
(the "Purchaser"), and Bank of America, National Association, a national banking
association (the "Seller").

     WHEREAS, pursuant to (i) that certain Amended and Restated Master Seller's
Warranties and Servicing Agreement, dated as of December 1, 2005, by and between
the Seller, as purchaser, and Wells Fargo Bank, N.A. ("Wells Fargo"), as seller
and servicer, (ii) that certain Amended and Restated Master Mortgage Loan
Purchase Agreement, dated as of December 1, 2005, by and between the Seller, as
purchaser, and Wells Fargo, as seller and servicer, (iii) that certain
Assignment and Conveyance Agreement, dated as of December 9, 2005, by and
between the Seller and Wells Fargo, and (iv) that certain Assignment and
Conveyance Agreement, dated as of December 29, 2005, by and between the Seller
and Wells Fargo (collectively, the "Wells Fargo Agreements"), the Seller
purchased the mortgage loans listed on Exhibit I (the "Wells Fargo Mortgage
Loans") from Wells Fargo and Wells Fargo currently services the Wells Fargo
Mortgage Loans;

     WHEREAS, pursuant to (i) that certain Master Mortgage Loan Purchase and
Servicing Agreement, dated as of April 1, 2003, by and between the Seller (as
successor in interest to Banc of America Mortgage Capital Corporation
("BAMCC")), as purchaser, and Countrywide Home Loans, Inc. ("Countrywide"), as
seller, as amended by (ii) that certain Amendment No. 1, dated as of July 1,
2003, by and among BAMCC, Countrywide and the Seller, (iii) that certain
Amendment No. 2, dated as of September 1, 2004, by and among BAMCC, Countrywide
and the Seller, (iv) that certain Amendment Reg AB to the Master Mortgage Loan
Purchase and Servicing Agreement, dated as of January 1, 2006, by and between
Countrywide and the Seller, (v) that certain Purchase Confirmation, dated as of
May 25, 2005, by and between Countrywide and the Seller, (vi) that certain
Purchase Confirmation, dated as of June 24, 2005, by and between Countrywide and
the Seller, (vii) that certain Purchase Confirmation, dated as of July 25, 2005,
by and between Countrywide and the Seller, (viii) that certain Purchase
Confirmation, dated as of September 29, 2005, by and between Countrywide and the
Seller, (ix) that certain Purchase Confirmation, dated as of November 16, 2005,
by and between Countrywide and the Seller and (x) that certain Purchase
Confirmation, dated as of December 29, 2005, by and between Countrywide and the
Seller (collectively, the "Countrywide Agreements"), the Seller purchased the
mortgage loans listed on Exhibit II (the "Countrywide Mortgage Loans") from
Countrywide and Countrywide currently services the Countrywide Mortgage Loans;

     WHEREAS, pursuant to (i) that certain Flow Sale and Servicing Agreement,
dated as of September 1, 2004, by and between the Seller, as purchaser, and
GreenPoint Mortgage Funding, Inc. ("GreenPoint"), as seller, (as amended by (ii)
that certain Amendment No. 1, dated as of October 1, 2004, by and between the
Seller and GreenPoint, (iii) that certain Amendment No. 2, dated as of January
1, 2005, by and between the Seller and GreenPoint, (iv) that certain Amendment
No. 3, dated as of May 1, 2005, by and between the Seller and GreenPoint, (v)
that certain Amendment No. 4, dated as of June 2, 2005, by and between the
Seller and GreenPoint,



(vi) that certain Regulation AB Compliance Addendum to the Flow Sale and
Servicing Agreement, dated as of January 1, 2006, by and between the Purchaser
and GreenPoint, (vii) that certain Memorandum of Sale, dated as of January 27,
2005, by and between the Seller and GreenPoint, and (viii) that certain
Memorandum of Sale, dated as of May 17, 2005, by and between the Seller and
GreenPoint (collectively, the "GreenPoint Agreements"), the Seller purchased the
mortgage loans listed on Exhibit III (the "GreenPoint Mortgage Loans") from
GreenPoint and GreenPoint currently services the GreenPoint Mortgage Loans;

     WHEREAS, pursuant to (i) the Mortgage Loan Purchase, Warranties and
Servicing Agreement, dated as of May 1, 2005, by and among the Seller, as
purchaser, Chase Home Finance LLC ("CHF"), as seller, and JPMorgan Chase Bank,
National Association ("Chase Bank"), as servicer, as amended by Amendment No. 1,
dated January 1, 2006, by and among the Seller, CHF and Chase Bank (the "WL-L
Purchase and Servicing Agreement"), (ii) the Mortgage Loan Purchase, Warranties
and Servicing Agreement (the "WL-10 Purchase and Servicing Agreement"), dated as
of May 1, 2005, by and between the Seller, as purchaser, CHF and Chase Bank,
each as seller, and Chase Bank, as servicer, and (iii) that certain Regulation
AB Compliance Addendum, dated as of January 1, 2006, by and among the Seller,
Chase Bank and CHF (collectively, the "Chase Bank Agreements"), the Seller
purchased the mortgage loans listed on Exhibit IV (the "Chase Bank Mortgage
Loans") from Chase Bank and Chase Bank currently services the Chase Bank
Mortgage Loans;

     WHEREAS, pursuant to (i) that certain Master Seller's Warranties and
Servicing Agreement, dated as of September 1, 2003, by and between the Seller
(as successor in interest to BAMCC), as purchaser, and National City Mortgage
Co. ("National City" and, together with Wells Fargo, Countrywide, GreenPoint and
Chase Bank, the "Servicers" and each, a "Servicer"), as seller, as amended by
(ii) that certain Amendment No. 1, dated as of July 1, 2004, by and among BAMCC,
National City and the Seller, (iii) that certain Master Assignment, Assumption
and Recognition Agreement, dated as of July 1, 2004, by and among BAMCC,
National City, the Seller and Wachovia Bank, National Association, (iv) that
certain Amendment No. 2, dated as of October 1, 2004, by and between National
City and the Seller, (v) that certain Amendment No. 3, dated as of August 11,
2005, by and between National City and the Seller, (vi) that certain Regulation
AB Compliance Addendum to the Master Seller's Warranties and Servicing
Agreement, dated as of January 1, 2006, by and between National City and the
Seller, (vii) that certain Assignment and Conveyance Agreement, dated as of May
12, 2005, by and between National City and the Seller, (viii) that certain
Assignment and Conveyance Agreement, dated as of August 18, 2005, by and between
National City and the Seller, (ix) that certain Assignment and Conveyance
Agreement, dated as of September 13, 2005, by and between National City and the
Seller (collectively, the "National City Agreements" and, together with the
Wells Fargo Agreements, the Countrywide Agreements, the GreenPoint Agreement and
the Chase Bank Agreements, the "Transfer Agreements"), the Seller purchased the
mortgage loans listed on Exhibit V (the "National City Mortgage Loans" and,
together with Wells Fargo Mortgage Loans, the Countrywide Mortgage Loans, the
GreenPoint Mortgage Loans and the Chase Bank Mortgage Loans, the "Assigned
Mortgage Loans") from National City and National City currently services the
National City Mortgage Loans;

     WHEREAS, the Seller is the owner of the mortgage loans listed on Exhibit VI
(the "BANA Mortgage Loans," and together with the Assigned Mortgage Loans, the
"Mortgage


                                       2



Loans") and the related notes or other evidence of indebtedness (the "BANA
Mortgage Notes," and together with the Assigned Mortgage Notes, the "Mortgage
Notes") or other evidence of ownership, and the other documents or instruments
constituting the related mortgage file (the "BANA Mortgage File");

     WHEREAS, the Seller, as of the date hereof, owns the mortgages (the
"Mortgages") on the properties (the "Mortgaged Properties") securing the
Mortgage Loans, including rights (a) to any property acquired by foreclosure or
deed in lieu of foreclosure or otherwise, and (b) to the proceeds of any
insurance policies covering the Mortgage Loans or the Mortgaged Properties or
the obligors on the Mortgage Loans; and

     WHEREAS, the parties hereto desire that the Seller sell the Mortgage Loans
to the Purchaser and the Purchaser purchase the Mortgage Loans from the Seller
pursuant to the terms of this Agreement; and

     WHEREAS, pursuant to the terms of a Pooling and Servicing Agreement, dated
January 31, 2006 (the "Pooling and Servicing Agreement"), among the Purchaser,
as depositor, U.S. Bank National Association, as trustee (the "Trustee"), and
Wells Fargo, as master servicer (the "Master Servicer") and as securities
administrator (the "Securities Administrator"), the Purchaser will convey the
Mortgage Loans to Banc of America Funding 2006-A Trust (the "Trust").

     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:

     The Purchaser and the Seller hereby recite and agree as follows:

     1. Defined Terms. Terms used without definition herein shall have the
respective meanings assigned to them in the Pooling and Servicing Agreement
relating to the issuance of the Purchaser's Mortgage Pass-Through Certificates,
Series 2006-A (the "Certificates") or, if not defined therein, in the
underwriting agreement dated January 27, 2006 (the "Underwriting Agreement"),
between the Purchaser and Banc of America Securities LLC, or in the purchase
agreement dated January 31, 2006 (the "Purchase Agreement"), between the
Purchaser and Banc of America Securities LLC.

     2. Purchase Price; Purchase and Sale. The Seller agrees to sell, and the
Purchaser agrees to purchase, the Mortgage Loans. The purchase price (the
"Purchase Price") for the Mortgage Loans shall consist of $1,097,370,386.81
payable by the Purchaser to the Seller on the Closing Date in immediately
available funds.

          Upon payment of the Purchase Price, the Seller shall be deemed to have
transferred, assigned, set over and otherwise conveyed to the Purchaser all the
right, title and interest of the Seller in and to the Mortgage Loans and all
Mortgage Files, including all interest and principal received or receivable by
the Seller on or with respect to the Mortgage Loans after the Cut-off Date (and
including scheduled payments of principal and interest due after the Cut-off
Date but received by the Seller on or before the Cut-off Date and Principal
Prepayments received or applied on the Cut-off Date, but not including payments
of principal and interest due on the Mortgage Loans on or before the Cut-off
Date), together with all of the Seller's rights,


                                       3



title and interest in and to all Mortgaged Property and any related title,
hazard, primary mortgage, mortgage pool policy or other insurance policies
including all income, payments, products and proceeds of any of the foregoing.
The Purchaser hereby directs the Seller, and the Seller hereby agrees, to
deliver to the Trustee all documents, instruments and agreements required to be
delivered by the Purchaser to the Trustee under the Pooling and Servicing
Agreement and such other documents, instruments and agreements as the Purchaser
or the Trustee shall reasonably request.

     3. Representations and Warranties as to the Mortgage Loans. The
representations and warranties with respect to the Mortgage Loans in the
Transfer Agreements were made as of the date specified in each such Transfer
Agreement. The Seller's right, title and interest in such representations and
warranties and the remedies in connection therewith have been assigned to the
Purchaser pursuant to (i) the Assignment, Assumption and Recognition Agreement,
dated January 31, 2006, by and among the Seller, the Purchaser, the Trustee, and
Wells Fargo, (ii) the Assignment, Assumption and Recognition Agreement, dated
January 31, 2006, by and among the Seller, the Purchaser, the Trustee and
Countrywide, (iii) the Assignment, Assumption and Recognition Agreement, dated
January 31, 2006, by and among the Seller, the Purchaser, the Trustee and
GreenPoint, (iv) the Assignment, Assumption and Recognition Agreement, dated
January 31, 2006, by and among the Seller, the Purchaser, the Trustee and Chase
Bank, (v) the Assignment, Assumption and Recognition Agreement, dated January
31, 2006, by and among the Seller, the Purchaser, the Trustee and National City.
To the extent that any fact, condition or event with respect to a Mortgage Loan
constitutes a breach of both (i) a representation or warranty of a Servicer
under the related Transfer Agreement and (ii) a representation or warranty of
the Seller under this Agreement, the only right or remedy of the Purchaser shall
be the right to enforce the obligations of the applicable Servicer under any
applicable representation or warranty made by it. The Purchaser acknowledges and
agrees that the representations and warranties of the Seller in this Section 3
are applicable only to facts, conditions or events that do not constitute a
breach of any representation or warranty made by a Servicer in the related
Transfer Agreement. The Seller shall have no obligation or liability with
respect to any breach of a representation or warranty made by it with respect to
the Mortgage Loans if the fact, condition or event constituting such breach also
constitutes a breach of a representation or warranty made by a Servicer in the
related Transfer Agreement (other than with respect to the representations or
warranties in Section 3(k) to the extent such representations and warranties
relate to predatory or abusive lending and the representations and warranties in
Section 3(o) below), without regard to whether each Servicer fulfills its
contractual obligations in respect of such representation or warranty. Subject
to the foregoing, the Seller represents and warrants with respect to the
Mortgage Loans, or each Mortgage Loan, as the case may be, as of the date hereof
or such other date set forth herein, that as of the Closing Date:

          (a) The information set forth with respect to the Mortgage Loans on
the mortgage loan schedules attached hereto as Exhibits I-VI (the "Mortgage Loan
Schedules") provides an accurate listing of the Mortgage Loans, and the
information with respect to each Mortgage Loan on the Mortgage Loan Schedules is
true and correct in all material respects at the date or dates respecting which
such information is given;

          (b) No Mortgage Loan is more than 30 days delinquent as of the Cut-off
Date. The Seller has not waived any default, breach, violation or event of
acceleration, and the Seller


                                       4



has not taken any action to waive any default, breach, violation or even of
acceleration, with respect to any Mortgage Loan;

          (c) There are no delinquent taxes, assessments that could become a
lien prior to the related Mortgage or insurance premiums affecting the related
Mortgaged Property;

          (d) With respect to each Mortgage Loan, the related Mortgage has not
been satisfied, canceled, subordinated or rescinded, in whole or in part, and
the related Mortgaged Property has not been released from the lien of the
Mortgage, in whole or in part, nor has any instrument been executed that would
effect any such satisfaction, cancellation, subordination, recission or release;

          (e) With respect to each Mortgage Loan, there is no material default,
breach, violation or event of acceleration existing under any Mortgage or the
related Mortgage Note and no event which, with the passage of time or with
notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, and neither the
Seller nor its predecessors have waived any material default, breach, violation
or event of acceleration;

          (f) With respect to each Mortgage Loan, the related Mortgaged Property
is free of material damage that would affect adversely the value of the
Mortgaged Property as security for the Mortgage Loan or the use for which the
premises were intended;

          (g) With respect to each Mortgage Loan, to the best of the Seller's
knowledge, there is no proceeding pending for the total or partial condemnation
of the Mortgaged Property;

          (h) With respect to each Mortgage Loan, the related Mortgaged Property
is lawfully occupied under applicable law; all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of each Mortgaged Property and, with respect to the use and occupancy of the
same, including but not limited to certificates of occupancy, have been made or
obtained from the appropriate authorities, except where the failure would not
have a material adverse effect upon the Mortgage Loan;

          (i) No Mortgage Loan is in foreclosure;

          (j) Each Mortgage Loan is a "qualified mortgage" within the meaning of
Section 860G of the Code and Treas. Reg Section 1.860G-2;

          (k) Any and all requirements of any federal, state or local law
including, without limitation, usury, truth in lending, real estate settlement
procedures, consumer credit protections, all applicable predatory and abusive
lending laws, equal credit opportunity or disclosure laws applicable to the
origination and servicing of each Mortgage Loan have been complied with;

          (l) Except with respect to each Mortgage Loan for which the related
Mortgage is recorded in the name of MERS, the Seller is the sole owner of record
and holder of the Assigned Mortgage Loan. With respect to each Mortgage Loan,
the related Mortgage Note and the Mortgage are not assigned or pledged, and the
Seller has good and marketable title


                                       5



thereto and has full right and authority to transfer and sell the Assigned
Mortgage Loan to the Purchaser. The Seller is transferring the Mortgage Loan
free and clear of any and all encumbrances, liens, pledges, equities,
participation interests, claims, agreements with other parties to sell or
otherwise transfer the Mortgage Loan, charges or security interests of any
nature encumbering such Mortgage Loan;

          (m) With respect to each Mortgage Loan, the terms of the Mortgage Note
and Mortgage have not been impaired, waived, altered or modified in any respect,
except by a written instrument which has been recorded, if necessary, to protect
the interests of the Purchaser and maintain the lien priority of the Mortgage
and which has been delivered to the Purchaser or its designee. The substance of
any such waiver, alteration or modification has been approved by the title
insurer, to the extent required by the policy, and its terms are reflected on
the Mortgage Loan Schedule. No instrument of waiver, alteration or modification
has been executed, and no Mortgagor has been released, in whole or in part,
except in connection with an assumption agreement approved by the title insurer,
to the extent required by the policy, and which assumption agreement is part of
the Mortgage File delivered to the Purchaser or its designee and the terms of
which are reflected on the Mortgage Loan Schedule;

          (n) The Seller has not dealt with any broker, investment banker, agent
or other Person (other than the Purchaser and Banc of America Securities LLC)
who may be entitled to any commission or compensation in connection with the
sale of the Mortgage Loans;

          (o) No Mortgage Loan (other than a Mortgage Loan that is a New Jersey
covered purchase loan originated on or after November 27, 2003 through July 6,
2004) is a High Cost Loan or Covered Loan, as applicable (as such terms are
defined in S&P's LEVELS(R) Glossary, which is now Version 5.6c Revised, Appendix
E) and no Mortgage Loan originated on or after October 1, 2002 through March 6,
2003 is governed by the Georgia Fair Lending Act;

          (p) The hazard insurance policy on each Mortgage Loan has been validly
issued and is in full force and effect, and will be in full force and effect and
inure to the benefit of the Purchaser upon the consummation of the transactions
contemplated by this Agreement;

          (q) With respect to each Mortgage Loan, each Mortgage evidences a
valid, subsisting, enforceable and perfected first lien on the related Mortgaged
Property (including all improvements on the Mortgaged Property). The lien of the
Mortgage is subject only to: (1) liens of current real property taxes and
assessments not yet due and payable and, if the related Mortgaged Property is a
condominium unit, any lien for common charges permitted by statute, (2)
covenants, conditions and restrictions, rights of way, easements and other
matters of public record as of the date of recording of such Mortgage acceptable
to mortgage lending institutions in the area in which the related Mortgaged
Property is located and specifically referred to in the lender's title insurance
policy or attorney's opinion of title and abstract of title delivered to the
originator of such Mortgage Loan, and (3) such other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage. Any security agreement, chattel mortgage or equivalent document
related to, and delivered to the Trustee in connection with, a Mortgage Loan
establishes a valid, subsisting and enforceable first lien on the property


                                       6



described therein and the Seller has, and the Purchaser will have, the full
right to sell and assign the same to the Trustee;

          (r) With respect to any Mortgage Loan covered by a title insurance
policy, the originator is the sole insured of such mortgagee title insurance
policy, such mortgagee title insurance policy is in full force and effect and
will inure to the benefit of the Purchaser upon the consummation of the
transactions contemplated by this Agreement, no claims have been made under such
mortgagee title insurance policy and no prior holder of the related Mortgage,
including the Seller, has done, by act or omission, anything that would impair
the coverage of such mortgagee title insurance policy; and

          (s) With respect to each Mortgage Loan, there are no mechanics' or
similar liens or claims which have been filed for work, labor or material (and
no rights are outstanding that under the law could give rise to such liens)
affecting the related Mortgaged Property which are or may be liens prior to, or
equal or coordinate with, the lien of the related Mortgage.

     Notwithstanding the foregoing, with respect to the Mortgage Loans, no
representations or warranties are made by the Seller as to the environmental
condition of any related Mortgaged Property; the absence, presence or effect of
hazardous wastes or hazardous substances on any related Mortgaged Property; any
casualty resulting from the presence or effect of hazardous wastes or hazardous
substances on, near or emanating from any related Mortgaged Property; the impact
on Certificateholders of any environmental condition or presence of any
hazardous substance on or near any related Mortgaged Property; or the compliance
of any related Mortgaged Property with any environmental laws, nor is any agent,
Person or entity otherwise affiliated with the Seller authorized or able to make
any such representation, warranty or assumption of liability relative to any
related Mortgaged Property. In addition, no representations or warranties are
made by the Seller with respect to the absence or effect of fraud in the
origination of any Mortgage Loan.

     The Seller hereby agrees that any cure of a breach of such representations
and warranties shall be in accordance with the terms of the Pooling and
Servicing Agreement.

     4. No Broker's Fees. The Seller hereby represents and warrants to the
Purchaser that the Seller has not dealt with any broker, investment banker,
agent or other Person (other than the Purchaser and Banc of America Securities
LLC) who may be entitled to any commission or compensation in connection with
the sale of the Mortgage Loans.

     5. Repurchase or Substitution. Upon discovery by the Seller, the Purchaser,
the Trustee or any assignee, transferee or designee of the Trustee of a missing
or defective document in the Mortgage File, as provided in Section 2 of this
Agreement or the Pooling and Servicing Agreement or a breach of any of the
representations and warranties set forth in Section 3 (to the extent provided
therein) that materially and adversely affects the value of any Mortgage Loan or
the interest therein of the Purchaser or the Purchaser's assignee, the party
discovering such breach shall give prompt written notice to the others. Within
90 days after the earlier of the Seller's discovery or receipt of notification
of such missing or defective document or breach of a representation and
warranty, the Seller shall promptly cure such breach in all material respects,
or in the event such missing or defective document or breach cannot be cured,
the Seller shall


                                       7



repurchase the affected Mortgage Loan. Alternatively, the Seller hereby agrees,
if so requested by the Purchaser, to substitute for any such Mortgage Loan a new
mortgage loan having characteristics such that the representations and
warranties referred to in Section 3 (to the extent provided therein) above would
not have been incorrect (except for representations and warranties as to the
correctness of the Mortgage Loan Schedules) had such substitute mortgage loan
originally been a Mortgage Loan. The Seller further agrees that a substituted
mortgage loan will have on the date of substitution the criteria set forth in
the definition of "Substitute Mortgage Loan" in the Pooling and Servicing
Agreement and will comply with the substitution provisions of Section 2.02 of
the Pooling and Servicing Agreement. The Seller shall remit to the Purchaser, in
cash, the difference between the unpaid principal balance of the Mortgage Loan
to be substituted and the unpaid principal balance of the substitute mortgage
loan.

          If the breach of the representation set forth in clauses (k) and (o)
of Section 3 herein occurs as a result of a violation of an applicable predatory
or abusive lending law, the Seller agrees to reimburse the Purchaser for all
costs and damages incurred by the Purchaser as a result of the violation of such
law; provided that the Seller has no obligation to reimburse the Purchaser for
any such costs and damages that are reimbursed by a Servicer.

          The Purchaser acknowledges and agrees that it shall have no rights
against the Seller under this Section 5, except with respect to the preceding
paragraph, if the breach of any representation or warranty also constitutes a
breach of a representation or warranty made by a Servicer under the related
Transfer Agreement, but shall instead enforce its rights against such Servicer.

     6. Underwriting. The Seller hereby agrees to furnish any and all
information, documents, certificates, letters or opinions with respect to the
mortgage loans, reasonably requested by the Purchaser in order to perform any of
its obligations or satisfy any of the conditions on its part to be performed or
satisfied pursuant to the Underwriting Agreement or the Purchase Agreement at or
prior to the Closing Date.

     7. Costs. The Purchaser shall pay all expenses incidental to the
performance of its obligations under the Underwriting Agreement and the Purchase
Agreement, including without limitation (i) any recording fees or fees for title
policy endorsements and continuations, (ii) the expenses of preparing, printing
and reproducing the Prospectus, the Prospectus Supplement, the Underwriting
Agreement, the Private Placement Memorandum, the Purchase Agreement, the Pooling
and Servicing Agreement and the Certificates and (iii) the cost of delivering
the Certificates to the offices of or at the direction of Banc of America
Securities LLC insured to the satisfaction of Banc of America Securities LLC.

     8. Notices. All demands, notices and communications hereunder shall be in
writing, shall be effective only upon receipt and shall, if sent to the
Purchaser, be addressed to it at Banc of America Funding Corporation, 214 North
Tryon Street, Charlotte, North Carolina, 28255, Attention: General Counsel with
a copy to the Chief Financial Officer, or if sent to the Seller, be addressed to
it at Bank of America, National Association, 100 North Tryon Street, Charlotte,
North Carolina, 28255, Attention: General Counsel with a copy to the Treasurer.


                                       8



     9. Trustee Assignee. The Seller acknowledges the assignment of the
Purchaser's rights hereunder to the Trustee on behalf of the Trust and that the
representations, warranties and agreements made by the Seller in this Agreement
may be enforced by the Securities Administrator, on behalf of the Trust, against
the Seller.

     10. Recharacterization. The parties to this Agreement intend the conveyance
by the Seller to the Purchaser of all of its right, title and interest in and to
the Mortgage Loans pursuant to this Agreement to constitute a purchase and sale
and not a loan. Notwithstanding the foregoing, to the extent that such
conveyance is held not to constitute a sale under applicable law, it is intended
that this Agreement shall constitute a security agreement under applicable law
and that the Seller shall be deemed to have granted to the Purchaser a first
priority security interest in all of the Seller's right, title and interest in
and to the Mortgage Loans.

     11. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of law provisions. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated except by a writing signed by the party against
whom enforcement of such change, waiver, discharge or termination is sought.
This Agreement may not be changed in any manner which would have a material
adverse effect on Holders of Certificates without the prior written consent of
the Trustee. The Trustee shall be protected in consenting to any such change to
the same extent provided in Article IX of the Pooling and Servicing Agreement.
This Agreement may be signed in any number of counterparts, each of which shall
be deemed an original, which taken together shall constitute one and the same
instrument. This Agreement shall bind and inure to the benefit of and be
enforceable by the Purchaser and the Seller and their respective successors and
assigns.


                                       9



     IN WITNESS WHEREOF, the Purchaser and the Seller have caused this Agreement
to be duly executed by their respective officers as of the day and year first
above written.

                                        BANC OF AMERICA FUNDING CORPORATION


                                        By: /s/ Scott Evans
                                            ------------------------------------
                                        Name: Scott Evans
                                        Title: Senior Vice President


                                        BANK OF AMERICA, NATIONAL ASSOCIATION


                                        By: /s/ Bruce W. Good
                                            ------------------------------------
                                        Name: Bruce W. Good
                                        Title: Vice President

            [Signature Page to the Mortgage Loan Purchase Agreement]


